ON APPLICATION FOR REHEARING.
STRAUP, J.
A petition for a rehearing is filed by the respondent. Our attention is called to the testimony of another witness, the bookkeeper of the Co-op store, by whom it is claimed it was *316shown the books were properly authenticated and that the entries were made by him in due course of business. It is claimed we overlooked this testimony, and hence the case ought to be reopened, reargued, and re-examined, especially on the question of whether the entries in the account books were not properly received in evidence as entries made in regular or due course of business. It is apparent from the opinion that we did not hold the books inadmissible because they were not properly authenticated or not shown to be account books of original entries or not regularly kept in due course of business, but because the books confessedly are account books, and nothing else, of a third party as to transactions with another, both of whom were strangers to both litigants, and, as such, do not come within the exception to the hearsay rule admitting account books in evidence as primary and independent evidence of the facts therein recited. The testimony of the bookkeeper was not overlooked. It, as we then thought, and as we still think, added nothing whatever to the question in hand. But let us again look at it. After showing that the witness was the secretary, treasurer, and bookkeeper of the Co-op store, he was then asked by respondent:
“Q. Will you be good enough to tell me whether this book contains the account of Ralph Lewis? A. Yes, sir. Q. Is that the book of account of the Farmers’ Co-op? A. Yes, sir. Q. And will you turn to Ralph Lewis’ account? A. Yes, sir. Q. I will ask you if you now have turned to the page beginning his account? A. Yes, sir. Q. It begins ' on what date ? A. The account was. opened up February 23, 1911. Q. Let me ask you if the entries on that sheet you are-now looking at are in your handwriting? A. Yes, sir. Q. When credits are given men who- have an account with you, on account of 'any materials that may be delivered, and received by you as a credit, who enters them on the books? A. On these books? Q. Yes. A. I do. Q. Do- you find any credit for lumber delivered by Ralph Lewis? A. Yes, sir. Q. On what date? A. May 15, 1911.”
*317He gave similar testimony as to- an account with Lewis Bros., and when, as shown by the books, the first and the last credit was given'them.
5 Upon this, counsel contend that the entries were admissible on the theory of another well-recognized exception to the hearsay rule — entries made in due or regular course of business. By that is meant entries made in a record, boob, or document setting forth a fact, or transaction made by one in the ordinary course of his business, employment, office, or profession, which it was his duty in such manner to malee, and who had personal knowledge of the facts entered, or, as put by some of the eases,, had a duty to inform himself of the truth of the matters recorded or entered by him, and that the entries were made reasonably contemporaneous with the facts or transactions entered or recorded. And then, the further general rule in such respect is that, before such entries are admissible, it is essential to- further show that the entrant was dead, insane, permanently beyond the jurisdiction of the court, or was otherwise unavailable as a witness.; or, as some of the authorities! and cases- say, if living and present at the trial and called to give testimony, had forgotten the facts entered and thus was unable to- recall them or to revive his memory by looking at the entry, but, nevertheless, was able by his oath to authenticate it and to testify tha-t it was made by him at or near the time of the transaction, in the due or regular course of his duty or business, and that he then had knowledge of the facts entered and correctly entered and recorded them, or that he would not have made the entry if it had not been true. 5 Ency. Ev. 264-266; 1 Elliott, Ev., section 488; 2 Jones, Com. Ev., sections 319, 320, 321, and cases there referred to-. It, however, is more proper to say in such latter instance, the entrant living and called as a witness, that the entry made by him serves the purpose only of a document or memorandum to refresh memory, and is more properly within the rule as-stated in 11 Ency. Ev. 137, under the head of “Refreshing Memory,” that:
“When the witness’ memory is not so revived, but he is able to swear as to the authenticity of the writing, his testimony and the writing in connection with each other are both competent evidence.”
*318And so, counsel have referred us to a number of cases where entries, made by one, a stranger, in due or regular course of business, were admitted, but where it was also shown that the entrant was dead, or was beyond the jurisdiction of the court, or was. otherwise unavailable as a witness; and to other cases, where the boobs were those, not of a stranger, but of a party, or where the party, not the witness, against whom they were offered was privy to the books. And then, are we especially referred to notes in 53 L. R. A. 526, where it is shown that entries in due course of business in account books of a stranger had been admitted. The general rule, as there stated, is:
“The earlier cases tended in the direction of regarding no entries in hooks of account as admissible in evidence on issues between third parties, unless they were against the interest of the party making them, or such as to constitute a part of the res gestae. But the tendency of the later cases, particularly in America, has been to eliminate the condition that the entry should be against interest; and the more modem rule would seem to be that entries and memoranda made by a person in the ordinary course of his business, of acts or matters which his duty in such business requires him to do for others, are, in case of his death, admissible evidence of the acts and matters done.”
After illustrating- the rule by notes and cases for several pages, the annotator then, on page 540, says this:
“While the rules as to admissibility of proper entries in books of account on issues between third persons are as above stated, such rules do not apply, and entries in such books are not admissible until the proper preliminary proof has been given, which must establish their accuracy and originality, and that they were duly and properly made at or near the time of the transaction, and that the clerk or person who made them is either dead or not within reach of process.”
ITere the bookkeeper, the entrant, was not dead, nor insane, nor beyond the jurisdiction of the court, or otherwise beyond reach of process, or unavailable as a witness. He was present at the trial and was called as a witness. So the entries were not admissible on the theory that the entrant was unavailable as a witness.
*319Now, were they admissible on the theory that when made he had knowledge of the faets entered, but looking at the entries his memory was not revived and the faets not recalled? Manifestly not, for no such preliminary proof was made and no such foundation laid. We think that hardly debatable. We have set forth what there is of it. The witness was not asked, nor was it shown, what, if any, present knowledge he had of the faets entered, or whether his memory was revived by looking at the entries, and if, aided by them, he could recall and testify to the faets, or' had knowledge of them when the entries were made, but had so forgotten the facts that his memory was not revived and the facts not recalled, still knew the entries were correctly made in the due course of business or of his duty, and reasonably contemporaneous with the transaction, or that he would not have made them had they not been true. Nothing of that was even attempted to be shown, especially that the witness had not present knowledge of the facts, or with or without the aid of the entries could not recall nor testify to them. The record but shows that this witness did no more than did the witness Hanson, merely read to the jury, without the preliminary proof referred to, the contents of the boobs as primary and independent evidence, just as though the books had been a party’s book. .That is all there is to it. And that is what we say was improper.
Let the petition be denied.
FRICK, J., concurs.